Citation Nr: 1538617	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-22 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 






INTRODUCTION

The Veteran had active military service from August 1962 to July 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2015, the Board remanded the service connection claim on appeal for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).

FINDING OF FACT

Sleep apnea is not etiologically related to the Veteran's active service and is not proximately due to or aggravated by the service-connected disability DM.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated in active service and is not proximately due to or aggravated by service-connected disability DM. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the Board finds that the Veteran was afforded adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in May 2015 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2015 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  See June 2015 supplemental statement of the case.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  
Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has sleep apnea that is related to his active service, and in the alternative, was caused or chronically worsened by his service-connected DM.  In this regard, the Board notes that the STRs are silent for complaints of, or treatment for, sleep apnea during active service.  In November 1971, the Veteran was seen for complaints of symptoms of insomnia and irritability.  His symptoms were noted to be related to a mental health disability at that time.  

In May 2012, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he was first diagnosed with sleep apnea approximately three years after his diagnosis of DM.  He reported that he underwent a sleep study in approximately 2005, at which time he was diagnosed with sleep apnea and started on a continuous positive airway pressure machine (CPAP).  He reported that he had been doing well on his CPAP since that time.  The examiner confirmed the diagnosis of sleep apnea, by history, and opined that it was less likely as not that the Veteran's sleep apnea was proximately due to or the result of his service-connected DM.  In this regard, the examiner noted that the current body of medical literature noted a potential nexus between sleep apnea and the development of DM, but not in the reverse order as was the case with this Veteran.  Further, the examiner noted that the Veteran's sleep apnea was not chronically increased in severity by his DM based on a lack of medical evidence of such a relationship in the Veteran's case.  

In May 2015, the Veteran was afforded another VA examination by a different examiner.  At that time, the examiner conducted a thorough review of the claims file and documented the pertinent medical evidence of record.  The Veteran reported that he was first diagnosed with sleep apnea over 10 years prior when his neurologist sent him for a sleep study.  The Veteran reported that his sleep apnea had remained pretty stable over the years and that he received a new CPAP machine approximately every five years.  The examiner again confirmed the diagnosis of sleep apnea, by history, and opined that it was less likely as not that the Veteran's sleep apnea was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the STRs were silent for sleep apnea being established during active service.  Further, the examiner noted that there was no medical evidence to show the Veteran's sleep apnea was related to his service, as the Veteran had denied trouble sleeping on multiple service examinations.  The examiner acknowledged the Veteran's November 1971 complaints of insomnia and irritability, but noted that they were related to his in-service diagnosis of neurosis and were not related to his current diagnosis of sleep apnea.  

The May 2015 VA examiner also opined that it was less likely as not that the Veteran's sleep apnea was chronically worsened by his service-connected DM.  In this regard, the examiner noted that the Veteran had been maintained on a stable setting on his CPAP and while he had been noted to occasionally have worsened symptoms, those symptoms were generally related to an equipment problem and resolved following a change in equipment.  The examiner found no other suggestion in the medical records that the Veteran's sleep apnea was aggravated.  

The May 2015 VA examiner also opined that it was less likely as not that the Veteran's sleep apnea was proximately due to or the result of his service-connected DM.  The examiner noted that the Veteran's diagnosis of sleep apnea actually pre-dated his diagnosis of DM.  The examiner found that the Veteran was diagnosed with DM in November 2004 and cited to a December 2008 neurology treatment note in which it was reported that the Veteran's CPAP was over five years old, which would place the initiation of CPAP therapy for treatment of sleep apnea prior to the Veteran's diagnosis of DM (approximately 2003).  The examiner concluded that, as the diagnosis of sleep apnea pre-dated the diagnosis of DM, the Veteran's service-connected DM could not have caused his sleep apnea.  

The Board finds that the May 2012 and May 2015 VA examination and opinion reports, when read in conjunction with one another, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The May 2012 and May 2015 VA examination and opinion reports are the most probative evidence of record.

While the Veteran sincerely believes that his sleep apnea was caused or chronically worsened by his service-connected DM, he is not competent to opine on that matter as the relationship between two disabilities is a question requiring medical expertise and is outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran is not competent to provide an etiology opinion.

The Board acknowledges the medical literature submitted by the Veteran.  However, while the literature shows that there may be a link between sleep apnea and the subsequent development of DM, the literature does not identify even a tenuous link between the diagnosis of DM and the subsequent development of sleep apnea.  Moreover, as previously discussed herein, the Veteran's sleep apnea pre-dated his development of DM.  Therefore, the Board finds the medical literature submitted by the Veteran to be of little probative value in this case.  

In sum, the Veteran did not have sleep apnea during active service.  The VA examiners have competently opined that the Veteran's sleep apnea is not etiologically related to his active service, was not caused by his service-connected DM, and was not aggravated by his service-connected DM.  Significantly, the VA medical examination and opinion reports are the most probative evidence of record.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea, to include as secondary to the service-connected DM.  Thus, this issue must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected DM, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


